El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Por medio de este recurso apeló José Vilá de la sentencia que lo declaró culpable del delito de vender, como pura, leche da vaca que estaba adulterada con agua.
De la prueba resulta que, ocupada la leche el día 28 de diciembre último, fué examinada el día 4 de enero siguiente, conservándola mientras tanto mediante preservativos que le puso un inspector de la Sanidad, y que, según declaración de un perito químico, en nada alteraban las condiciones de la leche. Del examen que de ella se hizo resulta que la leche tenía las siguientes condiciones: densidad 1.032; grasa, 3.40 por ciento; lectura del refractómetro, 35; sólidos totales, 11.24; sólidos sin grasa, 7.84 por ciento, y agua 88.76 por ciento. *397En la declaración del perito químico se afirma qne si los sólidos son 11.24 está bajo la norma fijada qne es la de 12; qne las vacas de Puerto Rico en pastos malos dan 36.05 del refractómetro y que la leche qne contenga 35.0 de refractó-metro está adulterada con agua.
El apelante prestó declaración en la qne expone que otras veces lian analizado la leche qne expende y que ha resultado buena, que no sabe cómo conocer cuando la leche está adul-terada pues no se le dice en la Sanidad qué aparato será bueno para ese fin, que vende la leche tal como la recibe y que cuando supo que la que se le ocupó el día 28 de diciembre, resultó mala, quiso hacerla analizar por otro perito pero ya estaba descompuesta la muestra que le había dejado el inspector que la ocupó.
No hizo el acusado objeción alguna en el tribunal inferior a la acusación, pero alega ahora que no es suficiente porque no expone que la leche no se vendiera para fines industriales ya que el artículo 9 del Reglamento de la Sanidad de 30 de septiembre de 1914 permite que cuando la discrepancia de la leche con la norma legal obedezca a causa natural de exceso de agua o defecto de crema que no sea artificial podrá expen-derla o manipularla para fines industriales solamente, en cuyo caso la adulteración no constituirá delito y que la leche desnatada o descremada podrá venderse siempre y cuando los envases que la contengan están debidamente rotulados en esta forma: (a) leche inferior para fines industriales sola-mente; (b) leche desnatada o descremada.
Como la acusación imputó al apelante que vendía en el depósito de su propiedad leche de vaca adulterada con agua, esto significa que la vendía a cualquiera persona y no para fines industriales, y por tanto, era suficiente, y si esto no era así debió probarlo el acusado en defensa suya, lo que no hizo.
También expone el apelante que no se probó que el inspector que puso los preservativos en la leche fuera una persona capacitada para ello, y que quizás el exceso de agua que *398tenía la leche sobre la norma se debió al hecho de que fuera tal persona quien los puso. No se ha demostrado que se necesiten conocimientos especiales para poner los preserva-tivos, y en todo caso el químico declaró que esos preserva-tivos en nada alteran las condiciones de la leche, por lo que no podemos admitir que su uso le añadiera el agua que se encontró en exceso de la norma legal para la leche.
Pero donde hace más hincapié el apelante es en que la discrepancia entre el examen químico de la leche y la norma legal para su venta es solamente que tenía un 88.76 por ciento de agua cuando la norma permite únicamente 88 por ciento y que esa diferencia de 0.76 por ciento es tan pequeña que repartida entre los 400 cuartillos de leche que vende el ape-lante corresponde a-760 centímetros cúbicos de agua por 100 litros de leche o sea % de litro de agua en 100 litros de leche y que 200 litros de leche que es la equivalencia de los 400 cuartillos de la que recibe el apelante tendrían 1 y2 litros de agua en el total, cantidad tan pequeña que no es posible que adicione una persona que quiera vender leche adulterada para obtener ventaja por la adición de agua.
Si entráramos a estudiar esa cuestión bajo sus verdaderos términos quizás llegaríamos a la conclusión de que la adición de agua es de un 10 a un 15 por ciento, pero no tenemos necesidad de eso porque de todos modos resulta que la leche que se ocupó al apelante tenía un exceso de agua sobre el máximum de la norma que se ha fijado que, poco o mucho, es bastante para sostener que faltaba a la norma fijada para estimar la leche pura.
La moción del apelante para que eliminemos del alegato del Fiscal un folleto sobre análisis de las leches no tenemos que resolverla porque no lo hemos tenido en cuenta para la sentencia que dictamos.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

*399Jueces concurrentes: Sres. Presidente Hernández y Aso-•ciados Wolf, del Toro y Hutchison.